*927The board had no power to grant the application. Admittedly the petitioner could not show facts warranting the conclusion that a variance was required because of practical difficulties or unnecessary hardship. (Village Law, § 179-b; Matter of Otto v. Steinhilber, 282 N. Y. 71, 76.) Acquirement of the plot in the public interest cannot be deemed a substitute for the statutory prerequisite to a variance. (Matter of New York & Richmond Gas Co. v. Connell, 242 App. Div. 691; Matter of Hickox v. Griffin, 298 N. Y. 365, 370, 371.) Present — Nolan, P. J., Carswell, Johnston, Adel and Schmidt, JJ. [See post, p. 1023.]